— Appeal from an order and judgment (one paper) of the Supreme Court, Monroe County (Evelyn Frazee, J), entered July 22, 2011. The order and judgment granted the motion of defendants Town of Irondequoit, Town of Irondequoit Historic Preservation Commission and Patricia Wayne to dismiss the complaint and dismissed the complaint against those defendants.
It is hereby ordered that the order and judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present — Centra, J.P, Peradotto, Sconiers, Valentino and Martoche, JJ.